Citation Nr: 0634229	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for tropical fungus of 
the right hand and both feet.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that the veteran's 
tropical fungus and right knee disability were not related to 
his active service.

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has a tropical fungus on his right hand or either 
foot.


CONCLUSION OF LAW

A tropical fungus of the right hand and both feet was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for Service Connection

The veteran claims that a tropical fungal condition on his 
right hand and both feet began in active service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish service 
connection, there must be: 1) a medical diagnosis of a 
current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records are silent regarding 
complaints or treatment for any fungus or other dermatologic 
disorder.  The veteran's separation examination conducted in 
October 1945 noted that his skin was normal at discharge.  
The private medical records and VA treatment records in the 
claims file are similarly silent regarding complaints of 
treatment for any fungus or dermatologic disorder.  The 
veteran may sincerely believe that tropical fungus of the 
right hand and both feet is related to service as is 
evidenced by his and his spouse's testimony regarding the 
existence and treatment for a tropical fungus.  However, as 
lay people, they are not competent to render a medical 
diagnosis or etiological opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Since there can be no valid 
claim in the absence of competent medical evidence of present 
disability, the veteran's claim for service connection for a 
tropical fungus of the right hand and both feet must be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the reasons discussed above, the preponderance of the 
evidence establishes that the veteran currently has no 
tropical fungus of the right hand or either foot as a result 
of service.  38 U.S.C.A. § 5107(b).



II.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

Upon filing a claim for service connection, VA is also 
required to notify the veteran of the five elements of that 
claim which include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of disability.  VA must provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for an award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Prior to its initial adjudication of the claims for service 
connection for a tropical fungus, the RO sent the veteran a 
letter in December 2003 indicating all but the fourth element 
of the duty to notify.  While this letter was not complete in 
notifying the veteran, the veteran has not been prejudiced by 
lack of notification for he was sent an additional 
development letter in January 2004 and the RO issued a 
statement of the case in June 2006 which included the entire 
language of 38 C.F.R. § 3.159.  In addition, the veteran was 
sent a development letter in March 2006 which notified the 
veteran of the elements of a claim for service connection as 
defined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  This was followed by a final adjudication of the 
claims later in 2006.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records, and 
private medical records indicated by the veteran to be 
relevant.  The veteran and his spouse mentioned specific 
medical treatment in testimony at a hearing before the 
undersigned judge; however, also stated that the records were 
unattainable because the physicians were no longer practicing 
or alive.  There does not appear to be any other evidence, VA 
or private, relevant to the claim at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the veteran is 
not prejudiced by the Board's adjudication of his claim at 
this time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).  


ORDER

Entitlement to service connection for tropical fungus of the 
right hand and both feet is denied.

REMAND

The veteran claimed service connection for his right knee 
disability as a result of a fall while in service in 1942 
onboard the "AM-91" in 1943.  He reports that afterwards he 
was directed to light duty until the knee swelling subsided.  
While the veteran's service medical records are silent 
regarding treatment or complaints regarding his right knee, 
he has submitted a lay statement and testimony from his 
spouse which corroborate the veteran's account of falling 
during service and injuring his knee in 1942.

The veteran claims to have received treatment for his knee 
condition continuously since his separation from service; 
however, acknowledges that these private medical records are 
unattainable in a February 2004 written statement.  The first 
record noting treatment for a right knee disability in the 
claims file is a private medical record dated October 1995 
which also notes that he was referred from one of the 
physicians whose records are now unattainable.  During the 
October 1995 initial examination, the veteran reported 
experiencing knee pain for about a month and that the only 
prior knee injury he sustained was "approximately 40 years 
ago."  These private medical records indicate treatment for 
a right knee disability through October 2002.  

Another private physician wrote a letter in August 2005 
indicating that the veteran had recently undergone surgery 
for his right knee disability and that in the course of that 
surgery it was revealed that "there is likely some 
underlying injury to his knee, perhaps related to an accident 
during World War II in that the dissection was notably 
difficult with an excessive amount of scar in the anterior 
intra-articular compartment consistent with a prior injury."  
There are no medical records in the claims file associated 
with this doctor or the surgery described in the August 2005 
letter.  These records should be sought prior to adjudication 
of the claim.

In addition, as a result of the foregoing, the veteran should 
undergo a VA examination to determine if there is any 
relation between his current knee disability and the fall 
reported in service.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center for the following action:

1. Request the veteran's private medical 
records from Dr. Timothy D. Farley of 
Orthopedic and Sports Medicine, Inc. 
regarding treatment for the veteran's 
right knee disability to include the 
veteran's August 2005 surgery.  If these 
records are unattainable, the RO should 
state as much in writing and provide 
verification of attempts made to attain 
the records.

2. After obtaining the above records or 
noting their unattainability in the claims 
file, schedule the veteran for a VA 
orthopedic examination.  Ask the examiner 
to obtain a detailed medical history from 
the veteran concerning treatment of his 
right knee.  The examiner should review 
the entire case file in conjunction with 
the examination and perform any tests 
deemed necessary and answer the following 
questions:

	a. Does the veteran have a current 
right knee disability?

	b. If yes, is it more likely than not 
(probability of 50 percent or more) that 
it is related to an injury in service?

3. Review the examination report and if it 
is inadequate for any reason, return it 
for revision.

4.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes the 
evidence and analyzes all pertinent legal 
authority.  Allow appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


